Exhibit 10.41

SECOND AMENDMENT TO GUARANTY

AND SUBORDINATION AGREEMENTS

THIS SECOND AMENDMENT TO GUARANTY AND SUBORDINATION AGREEMENTS (this
“Amendment”) is executed as of March 12, 2009, but shall be deemed effective as
of December 31, 2008, by and between Capital Automotive L.P., a Delaware limited
partnership, and its related affiliates referenced in the attached Schedule A
(“collectively, Landlord”), and Sonic Automotive, Inc., a Delaware corporation
(“Guarantor”).

RECITALS:

A. Landlord, as landlord, and certain affiliates of Guarantor, as tenants, are
parties to certain Lease Agreements, as amended, that are more particularly
described in Schedule A attached hereto (the “Leases”).

B. As a material inducement for Landlord to enter into the Leases, Guarantor
executed certain corresponding Guaranty and Subordination Agreements (as
amended, collectively referred to herein as the “Guaranties” or each
individually as the “Guaranty”), also described on Schedule A, pursuant to which
Guarantor guaranteed performance of all obligations of Tenants under the Leases,
including but not limited to payment of rent and all other payments required
under each Lease, for the benefit of Landlord. Previously, the parties entered
into that certain Amendment to Guaranty and Subordination Agreements dated as of
January 1, 2005 that amended certain financial covenants of each Guaranty.

C. The Guarantor has now requested, and Landlord agreed to amend the Guaranties
to make certain additional modifications to certain financial covenants
contained therein, upon the terms and conditions and as more particularly set
forth herein below.

D. Capitalized terms not defined herein shall have the meanings attributed to
such terms in the Guaranty.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein below and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, Guarantor
and Landlord, intending legally to be bound, hereby agree as follows:

1. Amendments to Representations, Warranties and Covenants. The parties have
agreed to modify certain financial covenants in Section 9 (the financial
covenant in Section 9(d), EBTDAR To Rent Ratio, is not being amended), as
follows:

a. Section 9(e) of each of the Guaranties is hereby amended by deleting
Section 9(e), Consolidated Fixed Charge Coverage Ratio, in its entirety, and
substituting in lieu thereof a new Section 9(e), as follows:

(e) Consolidated Fixed Charge Coverage Ratio. Guarantor shall provide to
Landlord within (A) forty-five days after the end of each of the first three
(3) fiscal quarters of each fiscal year and (B) ninety days after the end of the
fourth fiscal quarter of each fiscal year, a written calculation, prepared by
Guarantor and certified by Guarantor’s chief financial officer, evidencing that
Guarantor has not permitted the Consolidated Fixed Charge Coverage Ratio at any
time during any period of the last four fiscal quarters to be less than 1.20 to
1.00, determined as set for below and, taken as a whole, based on the Quarterly
Statements and Annual Statements delivered to Landlord pursuant to Section 9(c)
above. For purposes of this Guaranty, “Consolidated Fixed Charge Coverage Ratio”
means, as of any date of determination, the ratio of (a) the difference of
(i) Consolidated EBITDAR for the four fiscal quarter period ending on such date
minus (ii) an amount equal to $150,000 (representing assumed maintenance capital
expenditures) multiplied by the average daily number of physical dealership
locations at which the Subsidiaries operated franchised vehicle dealerships
during such period to (b) Consolidated Fixed Charges for such period.

 

1



--------------------------------------------------------------------------------

b. A new Section, Section 9(f), Consolidated Liquidity Ratio, is hereby added to
each of the Guaranties, as follows:

(f) Consolidated Liquidity Ratio. Guarantor shall provide to Landlord within
(A) forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year and (B) ninety days after the end of the fourth
fiscal quarter of each fiscal year, a written calculation, prepared by Guarantor
and certified by Guarantor’s chief financial officer, evidencing that Guarantor
has not permitted the Consolidated Liquidity Ratio as of the end of any fiscal
quarter to be less than 1.15 to 1.00, based on the Quarterly Statements and
Annual Statements delivered to Landlord pursuant to Section 9(c) above.
“Consolidated Liquidity Ratio” means, as of any date of determination, the ratio
of (a) the sum of Consolidated Current Assets plus the Revolving Facility
Liquidity Amount to (b) the sum of (i) Consolidated Current Liabilities plus
(ii) Indebtedness (whether or not reflected as Indebtedness under GAAP) under
all floorplan financing arrangements (but excluding (x) Total Revolving
Outstandings and (y) liabilities arising under the 5.25% Convertible Senior
Subordinated Notes due May 7, 2009 issued by the Guarantor in an initial
aggregate principal amount of $149,500,000, other than such Total Revolving
Outstandings and such liabilities under the 5.25% Convertible Senior
Subordinated Notes which are scheduled to be due within the two (2) fiscal
quarters following such date of determination).

c. A new Section, Section 9(g), Consolidated Total Senior Secured Debt To EBITDA
Ratio, is hereby added to each of the Guaranties, as follows:

(g) Consolidated Total Senior Secured Debt to EBITDA Ratio. Guarantor shall
provide to Landlord within (A) forty-five (45) days after the end of each of the
first three (3) fiscal quarters of each fiscal year and (B) ninety days after
the end of the fourth fiscal quarter of each fiscal year, a written calculation,
prepared by Guarantor and certified by Guarantor’s chief financial officer,
evidencing that Guarantor has not permitted the Consolidated Total Senior
Secured Debt to EBITDA Ratio at any time during any period of four fiscal
quarters to be greater than 2.25 to 1.00, based on the Quarterly Statements and
Annual Statements delivered to Landlord pursuant to Section 9(c) above. For
purposes of this Guaranty, “Consolidated Total Senior Secured Debt to EBITDA
Ratio” means, as of any date of determination, the ratio of (a) Consolidated
Total Outstanding Senior Secured Indebtedness (excluding Indebtedness under the
New Vehicle Floorplan Facility and Permitted Silo Indebtedness) as of such date
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended.

 

2



--------------------------------------------------------------------------------

d. A new Section, Section 9(h), Compliance with the Credit Agreement, is hereby
added to each of the Guaranties, as follows:

(h) Compliance with the Credit Agreement. It shall be a default by Guarantor
under the Guaranties (and a default under the Leases) if Guarantor shall fail to
be in compliance or perform all of its covenants, obligations and conditions
(including but not limited to payment obligations and financial covenants)
beyond the passage of any applicable notice, if required, and cure periods under
that certain Credit Agreement dated as of February 17, 2006 entered into with
Bank of America, N.A. as Administrative Agent (“Administrative Agent”), and
other lenders, as the same be amended, modified, extended, substituted or
replaced from time to time (the “Credit Agreement”). Guarantor shall also
provide to Landlord within (A) forty-five (45) days after the end of each of the
first three (3) fiscal quarters of each fiscal year and (B) ninety days after
the end of the fourth fiscal quarter of each fiscal year, (i) a written
statement, prepared by Guarantor and certified by Guarantor’s chief financial
officer, representing that Guarantor is in compliance with all of its covenants,
obligations, and conditions under the Credit Agreement, and (ii) a copy of the
executed quarterly compliance certificate(s) and related documents submitted to
Administrative Agent (the “Credit Agreement Compliance Certificate”) certifying
its compliance with its financial covenants under the Credit Agreement. A copy
of the current form of such Credit Agreement Compliance Certificate related to
the Credit Agreement is attached as Exhibit A as an example of such compliance
certificate.

 

3



--------------------------------------------------------------------------------

e. A new Section, Section 9(i), Compliance with Other Financing Agreements, is
hereby added to each of the Guaranties, as follows:

(i) Compliance with Other Financing Agreements. It shall be a default by
Guarantor under the Guaranties (and a default under the Leases) if Guarantor
(a) shall fail to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) with respect to any
existing or future Indebtedness (as defined below) having an aggregate principal
amount of $25,000,000 (Twenty-Five Million Dollars) or more, as the same may be
amended, modified, extended, substituted or replaced from time to time
(collectively referred to herein as the “Other Financing Agreements” or each
individually as the “Other Financing Agreement”) or (b) shall fail to observe or
perform any other agreement or condition relating to the Other Financing
Agreements, or contained in any agreement evidencing securing or relating to the
Other Financing Agreements, or any other event occurs, the effect of which
default or other event is to cause or to permit the administrative agent,
trustee, or other lender to cause, with the giving of notice, if required, any
Indebtedness relating to any Other Financing Agreement to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), prior to its stated maturity. Guarantor shall also provide to
Landlord within (A) forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year and (B) ninety days after the end
of the fourth fiscal quarter of each fiscal year, (i) a written statement,
prepared by Guarantor and certified by Guarantor’s chief financial officer,
representing whether Guarantor is in compliance with all of its covenants,
obligations, and conditions under the Other Financing Agreements, and, if
Guarantor is not in compliance with any Other Financing Agreement(s), the
aggregate principal amount of indebtedness under such Other Financing
Agreement(s), and (ii) a copy of the executed quarterly compliance
certificate(s) and related documents submitted to any administrative agent or
lender pursuant to the Other Financing Agreements certifying whether Guarantor
is in compliance with Guarantor’s financial covenants under the Other Financing
Agreements.

f. A new Section, Section 9(j), Changes To/Eliminations of/Waivers of the Credit
Agreement Financial Covenants, is hereby added to each of the Guaranties, as
follows:

(j) Changes To/Eliminations of/Waivers of the Credit Agreement Financial
Covenants.

 

  (i)

In the event that any of the provisions of the Credit Agreement relating
specifically to the financial covenants and definitions contained therein are
amended, eliminated or added, or the Credit Agreement is replaced, in whole or
in part, by a comparable financing facility containing comparable financial
covenants (such modified or replacement covenants, less any eliminated
covenants, plus any added covenants are hereinafter referred to as the “Modified
Covenants”), then Landlord agrees, upon Tenant’s

 

4



--------------------------------------------------------------------------------

 

request, to make conforming changes only to, or eliminations of, or additions to
the financial covenants specified in Section 9(e-h) above, provided that Tenant
delivers a written request for such changes (promptly following the creation of
such Modified Covenants) outlining in detail the specific changes sought
accompanied by copies of the documents evidencing the Modified Covenants,
including but not limited to the calculations and definitions relating to the
Modified Covenants. Notwithstanding the foregoing, in no event shall the
Consolidated Fixed Charge Coverage Ratio (defined in Section 9(e) above), as may
be amended, be eliminated.

 

  (ii) For purposes of clarity, Guarantor agrees that a waiver from the
Administrative Agent regarding the Credit Agreement, or a waiver from any other
administrative agent or lender regarding one of the Other Financing Agreements,
relating to any future non-compliance of the Consolidated Fixed Charge Coverage
Ratio, Consolidated Liquidity Ratio, and the Consolidated Total Senior Secured
Debt to EBITDA Ratio shall not be considered a waiver by Landlord of the
requirements under Section 9(e-h), unless otherwise agreed to in writing by
Landlord.

For purposes of the foregoing Sections 9(e-j), as applicable, the following
definitions shall apply and are hereby added to the end of Section 9 as follows:

“Consolidated Fixed Charge Coverage Ratio” Definitions (Section 9(e)):

“Consolidated EBITDAR” means for any period, on a consolidated basis for the
Guarantor and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (a) Consolidated Net Income from Continuing Operations, plus
(b) to the extent deducted in computing Consolidated Net Income from Continuing
Operations for such period: (i) Consolidated Interest Expense with respect to
non-floorplan Indebtedness, (ii) Consolidated Interest Expense with respect to
Used Vehicle floorplan Indebtedness, (iii) charges against income for foreign,
Federal, state and local income taxes, (iv) depreciation expense,
(v) amortization expense, including, without limitation, amortization of other
intangible assets and transaction costs, (vi) non-cash charges, (vii) all
extraordinary losses and (viii) Consolidated Rental Expense, minus (c) to the
extent included in computing Consolidated Net Income from Continuing Operations
for such period, extraordinary gains.

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense with respect to non-floorplan Indebtedness for such
period, plus (b) Consolidated Interest Expense with respect to Used Vehicle
floorplan Indebtedness for such period, plus (c)

 

5



--------------------------------------------------------------------------------

Consolidated Principal Payments for such period, plus (d) Consolidated Rental
Expenses for such period, plus (e) Federal, state, local and foreign income
taxes paid in cash by the Guarantor and its Subsidiaries on a consolidated basis
during such period.

“Consolidated Interest Expense” means, for any period, for the Guarantor and its
Subsidiaries on a consolidated basis, the sum of (a) all interest (before
factory assistance or subsidy), premium payments, debt discount, fees, charges
and related expenses of the Guarantor and its Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Guarantor and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.

“Consolidated Net Income from Continuing Operations” means, for any period, for
the Guarantor and its Subsidiaries on a consolidated basis, the net income from
continuing operations of the Guarantor and its Subsidiaries for such period.

“Consolidated Principal Payments” means, for any period, for the Guarantor and
its Subsidiaries on a consolidated basis, all scheduled payments of principal of
the Guarantor and its Subsidiaries in connection with Indebtedness for money
borrowed or in connection with the deferred purchase price of assets which
payments are made during such period, in each case to the extent treated as
principal in accordance with GAAP.

“Consolidated Rental Expense” means, for any period, on a consolidated basis for
the Guarantor and its Subsidiaries, the aggregate amount of fixed and contingent
rentals payable by the Guarantor and its Subsidiaries with respect to leases of
real and personal property (excluding capital lease obligations) determined in
accordance with GAAP for such period.

“Consolidated Liquidity Ratio” Definitions (Section9(f)):

“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Guarantor and its Subsidiaries on a consolidated basis as
of such date.

“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Guarantor and its Subsidiaries on a consolidated
basis as of such date.

“Revolving Facility Liquidity Amount” means, as of any date of determination,
the lesser of:

(a) the difference of the Revolving Advance Limit minus Total Revolving
Outstanding, and (b) the largest principal amount of Revolving Committed Loans
that may then be borrowed under the Revolving Credit Facility without resulting
in an Event of Default under Section 7.11 (c) (on a pro forma basis as of the
last day of the most recent fiscal quarter for which a Compliance Certificate
was delivered or required to be delivered), after giving pro forma effect to
such Revolving Committed Loans.

 

6



--------------------------------------------------------------------------------

“Revolving Advance Limit” means, as of any date of a Revolving Borrowing or
other date of determination, calculated as of the most recent date for which a
Revolving Borrowing Base Certificate has been delivered pursuant to the terms
hereof, an amount equal to the lesser of (i) the Aggregate Revolving Commitments
and (ii) the Revolving Borrowing Base minus, in each case, the amount of the
Reserve Commitment, if any, in existence at the time of determination.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity

 

7



--------------------------------------------------------------------------------

Interest in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Consolidated Total Senior Secured Debt to EBITDA Ratio” Definitions
(Section9(g)):

“Consolidated Total Outstanding Senior Secured Indebtedness” means, for any
period, for the Guarantor and its Subsidiaries on a consolidated basis, the
aggregate outstanding principal amount of Consolidated Funded Indebtedness of
the Guarantor and its Subsidiaries other than (i) Subordinated Indenture
Indebtedness, (ii) Subordinated Indebtedness permitted by Section 7.03(j) and
(iii) any Permitted Real Estate Indebtedness permitted by Section 7.03(l)).

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Guarantor and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Guarantor or any Subsidiary, and (g) all Indebtedness of the
types referred to in clauses (a) through (f) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which the Guarantor or a Subsidiary is a general partner
or joint venturer, unless such Indebtedness is expressly made non-recourse to
the Guarantor or such Subsidiary.

 

8



--------------------------------------------------------------------------------

“New Vehicle Floorplan Facility” means the new vehicle floorplan facility
described in Sections 2.06 through 2.10 providing for New Vehicle Floorplan
Loans to the New Vehicle Borrowers by the New Vehicle Floorplan Lenders.

“Permitted Silo Indebtedness” means Indebtedness incurred from time to time by
the Guarantor or any current or (so long as no Default shall have occurred and
be continuing) future Silo Subsidiary or Dual Subsidiary consisting of floorplan
financing for New Vehicles (and in the case of Specified BMW Franchises, Used
Vehicles) provided by manufacturer-affiliated finance companies to the
Guarantor, Silo Subsidiaries or Dual Subsidiaries, provided that (i) such
financing applies only to DaimlerChrysler AG, Bayerische Motoren Werke AG,
General Motors Corporation and Ford Motor Corporation New Vehicles sold to such
Silo Subsidiary or Dual Subsidiary by the respective manufacturer affiliated
with said finance company, or in the case of Used Vehicles at Specified BMW
Franchises originally sold by BMW of North America, LLC, and that (as
contemplated by the intercreditor agreement described in clause (iv) below) are
not subject to a first priority security interest in favor of the Administrative
Agent, (ii) such Indebtedness is secured solely by a Lien on said Vehicles sold
and so financed and the proceeds thereof or one or more cash collateral accounts
maintained with (or letters of credit in favor of) such manufacturer-affiliated
finance companies in an aggregate amount consistent with past practice and
acceptable to the Administrative Agent in its reasonable discretion, (iii) such
Silo Subsidiaries or Dual Subsidiaries, as the case may be, own, and such
Vehicles are held as Inventory at, dealerships that are franchisees of
DaimlerChrysler AG, BMW of North America, LLC, General Motors Corporation or
Ford Motor Corporation and (iv) the Administrative Agent shall have executed
with said affiliate finance company an intercreditor agreement, reasonably
satisfactory to the Administrative Agent, setting forth the respective rights of
each party in the assets of the Guarantor and such dealerships.

“Consolidated EBITDA” means for any period, on a consolidated basis for the
Guarantor and its Subsidiaries, the sum of the amounts for such period, without
duplication, of (a) Consolidated Net Income from Continuing Operations, plus
(b) to the extent deducted in computing Consolidated Net Income from Continuing
Operations for such period: (i) Consolidated Interest Expense with respect to
non-floorplan Indebtedness, excluding any Consolidated Real Property Interest
Expense, (ii) Consolidated Interest Expense with respect to Used Vehicle
floorplan Indebtedness, (iii) charges against income for foreign, Federal, state
and local income taxes, (iv) depreciation expense, (v) amortization expense,

 

9



--------------------------------------------------------------------------------

including, without limitation, amortization of other intangible assets and
transaction costs, (vi) non-cash charges, and (vii) all extraordinary losses,
minus (c) to the extent included in computing Consolidated Net Income from
Continuing Operations for such period, extraordinary gains.

“Subordinated Indebtedness” means unsecured subordinated Indebtedness of the
Guarantor (which may be guaranteed by the Subsidiaries of the Guarantor on an
unsecured basis) provided, such Indebtedness (a) is subordinated to payment of
the Obligations on terms that are, in the aggregate, no less favorable to the
Lenders and the other Secured Parties in any material respect than the
subordination provisions contained in the Subordinated Indenture Indebtedness,
(b) does not have a maturity earlier than the Maturity Date, and (c) has terms
that are no more restrictive than the terms of the Loan Documents, and further
provided, after giving effect to the issuance of such Indebtedness, no Event of
Default shall have occurred and be continuing or would occur as a result
thereof.

“Subordinated Indenture Indebtedness” means, collectively or individually, as
the context may require, Indebtedness of the Guarantor or any of its
Subsidiaries incurred or outstanding under any of the 2002 Indenture, the 2003
Indenture, the 2002 Indenture Notes or the 2003 Indenture Notes.

“Consolidated Real Property Interest Expense” means, for any period, for the
Guarantor and its Subsidiaries on a consolidated basis, the sum of all interest
(before factory assistance or subsidy), premium payments, debt discount, fees,
charges and related expenses of the Guarantor and its Subsidiaries in connection
with Permitted Real Estate Indebtedness.

2. Ratification. Except as otherwise expressly modified by the terms of this
Amendment, each Guaranty shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of each Guaranty not expressly
modified herein are hereby confirmed and ratified and remain in full force and
effect, and, as were amended hereby, constitute valid and binding obligations of
Guarantor enforceable according to the terms thereof.

3. Authority. Guarantor hereby covenants and warrants that: (i) the Guarantor is
duly organized, validly existing and in good standing under the laws of the
State of its organization, (ii) Guarantor has full right and authority to enter
into this Amendment, and (iii) the persons signing on behalf of Guarantor is
authorized to do so on behalf of each such entity.

4. Binding Effect. All of the covenants contained in this Amendment, including,
but not limited to, all covenants of the Guaranty as modified hereby, shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, legal representatives and permitted successors and assigns.

 

10



--------------------------------------------------------------------------------

5. Effectiveness. The submission of this Amendment shall not constitute an
offer, and this Amendment shall not be effective and binding, unless and until
fully executed and delivered by each of the parties hereto.

6. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original, but all of which shall constitute one and the
same Amendment.

7. Recitals. The foregoing recitals are intended to be a material part of this
Amendment and are incorporated herein by this reference.

[remainder of page intentionally left blank]

[signatures on next page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Amendment as of the date first
above written, and Landlord acknowledges and consents to this Amendment.

 

WITNESS:           GUARANTOR:     SONIC AUTOMOTIVE, INC.,     a Delaware
corporation

 

    By:  

/s/ David P. Cosper

    Name:  

David P. Cosper

    Title:  

CFO

 

LANDLORD:

CAPITAL AUTOMOTIVE L.P.,

a Delaware limited partnership

  By:   Capital Automotive LLC,     a Delaware limited liability company,    
its General Partner     By:   Capital Automotive Real Estate Services, Inc.,    
  a Delaware corporation,       its Company Manager       By:  

/s/ Thomas D. Eckert

      Name:  

Thomas D. Eckert

      Title:  

President and Chief Executive Officer

 

12



--------------------------------------------------------------------------------

CARS-DB4, L.P. a Delaware limited partnership By:  
CARS-DBSPE4, INC., a Delaware corporation,   its General Partner   By:  
Capital Automotive Real Estate Services, Inc.,     a Delaware corporation,    
its Authorized Agent     By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer

 

CARS-DB1, L.L.C. a Delaware limited liability company By:  
CARS-DBSPE1, INC., a Delaware corporation,   its Manager   By:  
Capital Automotive Real Estate Services, Inc.,     a Delaware corporation,    

its Authorized Agent

    By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer

 

CAR FAA II L.L.C. a Delaware limited liability company By:   Capital Automotive
Real Estate Services, Inc.,   a Delaware corporation,  

its Company Manager

  By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer

 



--------------------------------------------------------------------------------

CARS CNI-2 L.P.

a Delaware limited partnership By:   CARS CNISPE-2 INC., a Delaware corporation,
 

its General Partner

  By:   Capital Automotive Real Estate Services, Inc.,     a Delaware
corporation,     its Authorized Agent     By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer

CAR 2 MOM L.P. a Delaware limited partnership By:   CAR MOM INC., a Delaware
corporation,  

its General Partner

  By:   Capital Automotive Real Estate Services, Inc.,     a Delaware
corporation,     its Authorized Agent     By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer

 



--------------------------------------------------------------------------------

MMR HOLDINGS, L.L.C., a North Carolina limited liability company By:   CAR MMR
L.L.C.,  

a Delaware limited liability company

its Manager

  By:   Capital Automotive Real Estate Services, Inc.,     a Delaware
corporation,     its Manager     By:  

/s/ Thomas D. Eckert

      Name:  

Thomas D. Eckert

      Title:  

President and Chief Executive Officer

  MMR TENNESSEE, L.L.C. a North Carolina limited liability company  

By:

  CAR MMR L.L.C.,       a Delaware limited liability company       its Manager  
    By:   Capital Automotive Real Estate Services, Inc.,         a Delaware
corporation,         its Manager         By:  

/s/ Thomas D. Eckert

        Name:  

Thomas D. Eckert

      Title:  

President and Chief Executive Officer

  MMR VIKING INVESTMENT ASSOCIATES, L.P., a Texas limited partnership By:   CAR
MMR L.L.C.,   a Delaware limited liability company   its General Partner   By:  
Capital Automotive Real Estate Services, Inc.,     a Delaware corporation,    
its Manager     By:  

/s/ Thomas D. Eckert

      Name:  

Thomas D. Eckert

      Title:  

President and Chief Executive Officer

 



--------------------------------------------------------------------------------

CAR SONFREE L.L.C. a Delaware limited liability company By:   Capital Automotive
Real Estate Services, Inc.,   a Delaware corporation,   its Company Manager  
By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer

CAR BSC L.L.C. a Delaware limited liability company By:   Capital Automotive
Real Estate Services, Inc.,   a Delaware corporation,   its Company Manager  
By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer

CAR SON CAP CHVY L.L.C. a Delaware limited liability company By:   Capital
Automotive Real Estate Services, Inc.,   a Delaware corporation,   its Company
Manager   By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

CAR SON NSV L.P. a Delaware limited partnership By:   CAR MOM INC., a Delaware
corporation,   its General Partner   By:  
Capital Automotive Real Estate Services, Inc.,     a Delaware corporation,    
its Authorized Agent     By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer

 

CAR SON BAY L.P. a Delaware limited partnership By:   CAR MOM INC., a Delaware
corporation,   its General Partner   By:  
Capital Automotive Real Estate Services, Inc.,     a Delaware corporation,    
its Authorized Agent     By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer

 

SRE SOUTH CAROLINA-1, L.L.C. a Delaware limited liability company By:  
Capital Automotive Real Estate Services, Inc.,   a Delaware corporation,   its
Company Manager   By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

CAR SON MAS L.P. a Delaware limited partnership By:   CAR MOM INC., a Delaware
corporation,   its General Partner   By:  
Capital Automotive Real Estate Services, Inc.,     a Delaware corporation,    
its Authorized Agent     By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer

 

CAR SON MAS GAR L.P. a Delaware limited partnership By:   CAR MOM INC., a
Delaware corporation,   its General Partner   By:  
Capital Automotive Real Estate Services, Inc.,     a Delaware corporation,    
its Authorized Agent     By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer

 

CAR SON NSV II L.P. a Delaware limited partnership By:   CAR MOM INC., a
Delaware corporation,   its General Partner   By:  
Capital Automotive Real Estate Services, Inc.,     a Delaware corporation,    
its Authorized Agent     By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

CAR SON PARR L.P. a Delaware limited partnership By:   CAR MOM INC., a Delaware
corporation,   its General Partner   By:  
Capital Automotive Real Estate Services, Inc.,     a Delaware corporation,    
its Authorized Agent     By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer

 

CAR SON MCKNY II L.P. a Delaware limited partnership By:   CAR MOM INC., a
Delaware corporation,   its General Partner   By:  
Capital Automotive Real Estate Services, Inc.,     a Delaware corporation,    
its Authorized Agent     By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer

 

CAR SON NEWSOME II L.L.C. a Delaware limited liability company By:  
Capital Automotive Real Estate Services, Inc.,   a Delaware corporation,   its
Company Manager   By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

SRE MICHIGAN-1 L.L.C. a Delaware limited liability company By:  
Capital Automotive Real Estate Services, Inc.,   a Delaware corporation,   its
Company Manager   By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer

 

SRE MICHIGAN-2 L.L.C. a Delaware limited liability company By:  
Capital Automotive Real Estate Services, Inc.,   a Delaware corporation,   its
Company Manager   By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer

 

CAR SON CHAR L.L.C. a Delaware limited liability company By:  
Capital Automotive Real Estate Services, Inc.,   a Delaware corporation,   its
Company Manager   By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

CAR SON STAR L.P. a Delaware limited partnership By:   CAR MOM INC., a Delaware
corporation,   its General Partner   By:  
Capital Automotive Real Estate Services, Inc.,     a Delaware corporation,    
its Authorized Agent     By:  

/s/ Thomas D. Eckert

    Name:  

Thomas D. Eckert

    Title:  

President and Chief Executive Officer

 

CAR SON TX LUTE L.L.C. a Delaware limited liability company By:  
Capital Automotive Real Estate Services, Inc.,   a Delaware corporation,   its
Company Manager   By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer

 

CAR SON MAS TN II L.L.C. a Delaware limited liability company By:  
Capital Automotive Real Estate Services, Inc.,   a Delaware corporation,   its
Company Manager   By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

CAR SON OK TOY L.L.C. a Delaware limited liability company By:  
Capital Automotive Real Estate Services, Inc.,   a Delaware corporation,   its
Company Manager   By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer

 

CAR SON LRB L.L.C. a Delaware limited liability company By:  
Capital Automotive Real Estate Services, Inc.,   a Delaware corporation,   its
Company Manager   By:  

/s/ Thomas D. Eckert

  Name:  

Thomas D. Eckert

  Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

Schedule A - to Second Amendment to Guaranty and Subordination Agreements

 

Dealership

  

Property ID

  

Landlord Entity

  

Original Tenant Entity

  

Lease

Date

  

Guaranty

Date

   Lease
Expiration
Date Lexus of Marin    FIR-002    CAR FAA II L.L.C.    FAA SERRAMONTE L, INC.   
1/14/1999    December 1999    1/14/2019 Volvo & Honda of Santa Monica   
FIR-003, 004    CARS-DB4, L.P.    FirstAmerica Automotive, Inc.    11/10/1999   
1999    11/09/2014 Momentum JVP (FFC)    MOM-001    CARS CNI-2 L.P.    SONIC FFC
3, INC.    9/01/1998    4/16/2004    4/15/2019 Momentum BMW    MOM-002    CARS
CNI-2 L.P.    Sonic Momentum B, L.P.    1/22/1999    7/1/2004    6/30/2019
Momentum BMW B/S    MOM-004    CARS CNI-2 L.P.    Sonic Momentum B, L.P.   
9/01/1998    7/1/2004    6/30/2019 Land Rover of Houston (dealership)    MOM-006
   Capital Automotive, L.P.    Sonic Houston LR, L.P.    5/17/1999    4/16/2004
   4/15/2019 Momentum Audi (FFC)    MOM-010    CAR 2 MOM L.P.    SONIC FFC 2,
INC.    7/10/2002    4/16/2004    4/15/2019 Advantage VW    MOM-011    CAR 2 MOM
L.P.    SONIC-JERSEY VILLAGE VOLKSWAGEN, L.P.    6/28/2002    8/5/2003   
5/31/2017 Clearlake VW    MOM-012    CARS-DB4, L.P.    SONIC-CLEAR LAKE
VOLKSWAGEN, L.P.    10/10/2002    8/5/2003    9/30/2017 Honda of Tysons Corner
   ROS-001-Lease1    CARS-DB1, LLC    Sonic Tysons Corner H, Inc.    2/19/1998
   1/9/2006    2/18/2018 Honda of Tysons Corner (storage lot)    ROS-001-Lease3
   CARS-DB1, LLC    Sonic Tysons Corner H, Inc.    2/19/1998    1/9/2006   
2/18/2018 Honda of Tysons Corner (body shop)    ROS-006    CARS-DB1, LLC   
Sonic Tysons Corner H, Inc.    2/19/1998    1/9/2006    2/18/2018 Clearwater
Toyota    SON-001, 002    CARS-DB4, L.P.    Sonic Automotive, Inc.    9/18/1998
   NO GUARANTY, Sonic is the Tenant    12/31/2012 Town & Country Ford    SON-003
   MMR Holdings, LLC    Town and Country Ford, Incorporated    8/13/1999   
8/13/1999    8/12/2009 Town & Country Toyota    SON-005    MMR Holdings, LLC   
Marcus David Corporation    8/13/1999    8/13/1999    5/31/2022 Infiniti of
Charlotte—dealership    SON-006    MMR Holdings, LLC    Sonic Automotive-9103 E.
Independence, NC, LLC    8/13/1999    8/13/1999    12/30/2019 Toyota West   
SON-013    MMR Holdings, LLC    Sonic Automotive-1500 Automall Drive, Columbus,
Inc.    8/13/1999    8/13/1999    1/31/2014 Hatfield Hyundai    SON-014    MMR
Holdings, LLC    Sonic Automotive-1400 Automall Drive, Columbus, Inc.   
8/13/1999    8/13/1999    1/31/2014 Hatfield VW—Improvements    SON-015    CARS
CNI-2 L.P.    Sonic Automotive-1495 Automall Drive, Columbus, Inc.    8/13/1999
   8/13/1999    12/28/2019 Hatfield Kia/VW    SON-016    MMR Holdings, LLC   
Sonic Automotive-1455 Automall Drive, Columbus, Inc.    8/13/1999    8/13/1999
   1/31/2016 Baytown Chrysler Jeep Dodge    SON-017    MMR Viking Investment
Associates, LP    Sonic Automotive-5221 I-10 East, TX, L.P.    8/13/1999   
8/13/1999    1/27/2014 Lute Riley Honda    SON-019    CAR SON TX LUTE L.L.C.   
Sonic-Lute Riley, L.P.    8/13/1999    8/13/1999    7/1/2019 Lone Star Ford   
SON-020    MMR Viking Investment Associates, LP    Sonic Automotive of Texas,
L.P.    8/13/1999    8/13/1999    8/12/2009 Mercedes Benz of Daytona Beach   
SON-023    MMR Holdings, LLC    Sonic Automotive-1720 Mason Ave., DB, LLC   
8/13/1999    8/13/1999    10/14/2013 Halifax Chevy—New Smyrna    SON-028    MMR
Holdings, LLC    Sonic Automotive-1919 N. Dixie Hwy., NSB, Inc.    8/13/1999   
8/13/1999    8/1/2015 Pensacola Honda—dealership    SON-030, 069    MMR
Holdings, LLC    Sonic-Shottenkirk, Inc.    9/01/1999    9/1/1999    12/22/2017
Volvo at Gwinnett Place    SON-031    MMR Holdings, LLC    Sonic Automotive 5260
Peachtree Industrial Blvd., LLC    8/13/1999    8/13/1999    8/12/2009 Global
BMW—dealership    SON-032    CARS-DB4, L.P.    Sonic-Global Imports, L.P.   
8/13/1999    8/13/1999    11/6/2021 BMW-Volvo of Chattanooga    SON-035    MMR
Tennessee, LLC    Sonic Automotive of Chattanooga, LLC    8/13/1999    8/13/1999
   9/24/2016 Altman LM (North Charleston)    SON-048    MMR Holdings, LLC   
Sonic-North Charleston, Inc.    8/17/1999    8/17/1999    8/16/2009 Century
BMW—dealership    SON-049    MMR Holdings, LLC    Sonic Automotive 2752 Laurens
Rd., Greenville, Inc.    8/13/1999    8/13/1999    12/22/2017 Newsome Auto
(Florence Cvy/BMW/MB)    SON-051    MMR Holdings, LLC    Sonic-Newsome of
Florence, Inc    8/13/1999    8/13/1999    5/17/2009 BMW of Fairfax—2008 Image
Upgrade    SON-055, 056    MMR Holdings, LLC    Sonic-Manhattan Fairfax, Inc.   
8/13/1999    8/13/1999    9/25/2016 Fort Myers    SON-062, 063, 064, 068    CAR
SONFREE, LLC    Sonic-FM Automotive, LLC, Sonic FM, Inc., Sonic Freeland, Inc.
and Sonic-FM Nissan, Inc.    11/04/1999    11/4/1999    12/22/2017 Friendly Ford
Lincoln Mercury (Blount)    SON-065    CAR BSC L.L.C.    Sonic-Montgomery FLM,
Inc.    3/03/2000    3/3/2000    3/02/2015 Capitol Hyundai    SON-066    CAR BSC
L.L.C.    Capitol Chevrolet and Imports, Inc.    3/03/2000    3/3/2000   
12/20/2020

 

Page 1 of 2 of Schedule A



--------------------------------------------------------------------------------

Schedule A - to Second Amendment to Guaranty and Subordination Agreements

 

Dealership

  

Property ID

  

Landlord Entity

  

Original Tenant Entity

  

Lease

Date

  

Guaranty

Date

  

Lease
Expiration
Date

Capital Chevrolet, AL—dealership    SON-070    CAR SON CAP CHVY L.L.C.   
Capitol Chevrolet and Imports, Inc.    9/28/2000    9/28/2000    9/25/2016 Volvo
of Dallas    SON-071    CAR SON NSV L.P.    Sonic-Carrollton V, L.P.   
10/06/2000    10/6/2000    10/05/2015 Baytown Ford    SON-072-Lease1    CAR SON
BAY L.P.    Sonic Automotive - 4701 I-10 East, TX, L.P.    12/19/2000   
12/19/2000    12/18/2020 Ron Craft Chevrolet/Olds/Cadillac    SON-072-Lease2   
CAR SON BAY L.P.    Sonic Automotive - 3401 N. Main, TX, L.P.    12/19/2000   
12/19/2000    12/18/2020 Fort Mill Ford    SON-073-Lease1    SRE SOUTH
CAROLINA-1, LLC    Fort Mill Ford, Inc.    12/19/2000    12/19/2000   
12/18/2015 Fort Mill Hyundai    SON-073-Lease2    SRE SOUTH CAROLINA-1, LLC   
Town and Country Chrysler-Plymouth-Jeep of Rock Hill, Inc.    12/19/2000   
12/19/2000    12/18/2015 Toyota of Ft Worth—used cars    SON-074    SON MCKNY II
L.P.    Sonic-Fort Worth T, L.P.    1/23/2001    1/22/2001    12/22/2017 City
Chevrolet    SON-075    CARS CNI-2 L.P.    Sonic - West Reno Chevrolet, Inc.   
10/16/2001    10/16/2001    10/15/2016 Lone Star Chevrolet    SON-076   
CARS-DB4, L.P.    Lawrence Marshall Chevrolet, L.P.    10/31/2001    10/29/2001
   10/31/2025 Don Massey Cadillac-Plymouth    SON-077    CAR SON MAS, L.P.   
Sonic-Plymouth Cadillac, Inc.    3/29/2002    3/29/2009    3/28/2017 Capital
Hummer—Lansing    SON-078    CAR SON MAS, L.P.    Sonic-Capitol Cadillac, Inc.
   3/29/2002    3/29/2009    3/29/2020 Crest Cadillac-Nashville    SON-080   
CARS CNI-2 L.P.    Sonic-Crest Cadillac, LLC    3/29/2002    3/29/2009   
12/20/2020 Crest Honda    SON-081    CAR SON MAS TN II L.L.C.    Sonic-Crest H,
LLC    5/20/2002    5/20/2002    12/19/2022 Massey Cadillac-Orlando    SON-082
   CAR SON MAS, L.P.    Sonic-North Cadillac, Inc.    3/29/2002    3/29/2009   
3/28/2017 Massey Cadillac-Orlando satellite    SON-083    CAR SON MAS, L.P.   
Sonic-North Cadillac, Inc.    3/29/2002    3/29/2009    3/28/2017 Massey
Cadillac-Sanford    SON-084    CAR SON MAS, L.P.    Sonic-Sanford Cadillac, Inc.
   3/29/2002    3/29/2009    3/28/2017 Massey Cadillac-Detroit    SON-085    CAR
SON MAS, L.P.    Massey Cadillac, Inc.    3/29/2002    3/29/2009    3/28/2017
Massey Cadillac-Detroit B/S    SON-086    CAR SON MAS, L.P.    Massey Cadillac,
Inc.    3/29/2002    3/29/2009    3/28/2017 Arnold Palmer Cadillac-Pineville   
SON-087    CAR SON MAS, L.P.    Arngar, Inc.    3/29/2002    3/29/2009   
3/28/2017 Massey Cadillac-Garland    SON-088    CAR SON MAS GAR, L.P.   
Sonic-Cadillac D, L.P.    6/28/2002    6/28/2002    6/27/2017

Honda West

   SON-089    CARS CNI-2 L.P.    FAA Las Vegas H, Inc.    3/29/2002    3/29/2009
   9/28/2022

Volvo of Houston

   SON-090, 091    CAR SON NSV II, L.P.    Sonic-Houston V, L.P.    3/29/2002   
3/29/2009    3/28/2017

Frank Parra Autoplex

   SON-092, 093, 094    CAR SON PARR L.P.    Sonic-Frank Parra Autoplex, L.P.   
7/02/2002    7/2/2002    8/01/2017

Acura 101 West

   SON-095    CARS CNI-2 L.P.    Sonic-Calabasas A, Inc.    7/16/2002   

July  ’02

   8/15/2017 Toyota of Ft Worth—dealership    SON-096    CAR SON MCKNY II L.P.
   Sonic-Fort Worth T, L.P.    12/23/2002    12/23/02    12/22/2017 Capitol
Chevrolet, SC    SON-099    CAR SON NEWSOME II L.L.C.    Sonic-Newsome Chevrolet
World, Inc.    12/23/2003    12/23/03    6/24/2019 BMW of Ann Arbor (Infiniti
sublease)    SON-100    SRE Michigan - 2, LLC    Sonic-Ann Arbor Imports, Inc.
   6/28/2004    6/28/04    12/20/2021 Infiniti of Charlotte Parking Lot   
SON-101    CAR SON CHAR L.L.C.    Sonic Automotive-9103 E. Independence, NC, LLC
   12/30/2004    12/30/04    12/29/2019 Lonestar Chevrolet Parking Lot   
SON-102    CAR SON STAR L.P.    SONIC-LS CHEVROLET, L.P.    12/30/2004   
12/30/04    10/31/2025 Riverside Toyota    SON-103    CAR SON OK TOY L.L.C.   
SONIC - OKLAHOMA T, INC.    12/28/2005    December 2005    12/27/2020
Mercedes-Benz of Ann Arbor    SON-104    SRE MICHIGAN - 1, LLC    Sonic–Ann
Arbor Imports, Inc.    6/30/2006    6/30/06    6/29/2021 Lute Riley Honda Body
Shop    SON-105    CAR SON LRB L.P.    SONIC-LUTE RILEY, L.P.    4/30/2007   
4/30/07    7/01/2019

 

Page 2 of 2 of Schedule A



--------------------------------------------------------------------------------

Exhibit A

COMPLIANCE CERTIFICATE

Financial Statement Date: _____________

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of __________ (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement” the terms defined therein being used herein
as therein defined), among SONIC AUTOMOTIVE, INC., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto
(each a “New Vehicle Borrower” and collectively with the Company, the
“Borrowers”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer, Revolving Swing Line Lender, New
Vehicle Swing Line Lender, and Used Vehicle Swing Line Lender. All terms used
herein but not otherwise defined herein have the respective meanings given
thereto in the Credit Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the Chief Financial Officer of the Company, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Company, and that:

1. Attached hereto as Schedule 1 are the audited financial statements required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the Company
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company and its Subsidiaries during the accounting period covered by the
attached financial statements.

3. A review of the activities of the Borrowers during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period each Loan Party has performed and observed all
of its Obligations under the Loan Documents, and to the best knowledge of the
undersigned during such fiscal period, each Borrower performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.



--------------------------------------------------------------------------------

4. The representations and warranties of the Company and each New Vehicle
Borrower contained in Article V of the Credit Agreement, and any representations
and warranties of any Loan Party that are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.

 

SONIC AUTOMOTIVE, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

For the Quarter / Year ended _____________ (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

I. Section 7.11(a) - Consolidated Liquidity Ratio.

 

Numerator:    A.  

Consolidated Current Assets at Statement Date:

   $             —   B.  

Revolving Facility Liquidity Amount at Statement Date:

    

1.      Revolving Advance Limit:

    

(a) Aggregate Revolving Commitments at Statement Date:

   $ —    

(b) The Reserve Commitment at Statement Date:

     —             

(c) Lines I.B.1(a) - I.B.1(b):

     —             

(d) The Revolving Borrowing Base at Statement Date:

   $ —    

(e) The Reserve Commitment at Statement Date:

     —             

(f) Lines I.B.1(d) - I.B.1(e):

     —             

(g) The lessor of Lines I.B.1(c) and I.B.1(f):

   $ —    

2.      Total Revolving Outstandings at Statement Date:

     —             

3.      Lines I.B.1(g) - I.B.2:

     —             

4.      The largest principal amount of Revolving Committed Loans that may be
borrowed under the Revolving Credit Facility without resulting in an Event of
Default under Section 7.11(c) of the Credit Agreement (on a pro forma basis as
of the Statement Date) after giving pro forma effect to such Revolving Committed
Loans:

     —             

5.      Revolving Facility Liquidity Amount at Statement Date (Lessor of Lines
I.B.3 and I.B.4):

     —            C.  

Numerator: Lines I.A. + I.B.5:

   $ —             

Denominator:

   D.  

Consolidated Current Liabilities at Statement Date:

   $ —   E.   Indebtedness (whether or not reflected as Indebtedness under GAAP)
under all floorplan financing arrangements (but excluding Total Revolving
Outstandings other than such Total Revolving Outstandings which are due within
two (2) fiscal quarters of Statement Date) at Statement Date:      —           
F.  

Denominator: Lines I.E. + I.F.:

   $ —            G.  

Consolidated Liquidity Ratio (Lines I.D. ÷ I.G.):

     —             

Minimum Required:

     1.15 to 1.00



--------------------------------------------------------------------------------

II. Section 7.11 (b)—Consolidated Fixed Charge Coverage Ratio.

 

A.   

Numerator:

Consolidated EBITDAR for four consecutive fiscal quarters ending on above date
(“Subject Period”):

     

1.      Consolidated Net Income from Continuing Operations for Subject Period:

   $             —     

2.a    Consolidated Interest Expense with respect to non-floorplan Indebtedness
for Subject Period*:

     —     

2.b    Consolidated Real Property Interest Expense

     —     

2.      Permitted Consolidated Interest Expense with respect to non-floorplan
indebtness for Subject Period (Line 2.a—2.b)

     —     

3.      Consolidated Interest Expense with respect to Used Vehicle floorplan
Indebtedness for Subject Period*:

     —     

4.      Charges against income for income taxes for Subject Period*:

     —     

5.      Depreciation expenses for Subject Period*:

     —     

6.      Amortization expenses (including, without limitation, amortization of
other intangible assets and transaction costs) for Subject Period*:

    
—  
  

7.      Non-cash charges for Subject Period*:

     —     

8.      Extraordinary losses for Subject Period*:

     —     

9.      Consolidated Rental Expense for Subject Period*:

     —     

10.    Extraordinary gains (to the extent included in computing Consolidated Net
Income from Continuing Operations in Line II.A.1. above) for Subject Period**:

    
—  
            

11.    Consolidated EBITDAR for Subject Period ((Lines II.A.1 + 2 + 3 + 4 + 5 +
6 + 7 + 8 + 9–10):

    
—  
          B.    Assumed franchised vehicle dealership maintenance and capital
expenditures during Subject Period:      

1.      $150,000

     —     

2.      Average daily number of physical dealership locations at which the
Subsidiaries operated franchised vehicle dealerships during the Subject Period =

     —               

3.      Line IV.B.1 multiplied by Line IV.B.2:

     —             C.    Numerator: Consolidated EBITDAR less assumed franchised
vehicle dealership maintenance and capital expenditures during Subject Period
(Lines II.A.11—II.B.3):      —             Denominator:       D.    Consolidated
Fixed Charges for Subject Period:      

1.      Consolidated Interest Expense with respect to non-floorplan Indebtedness
for Subject Period (Line II.A.2 above):

   $ —     

2.      Consolidated Interest Expense with respect to Used Vehicle floorplan
Indebtedness for Subject Period (Line II.A.3 above):

     —     

3.      Consolidated Scheduled Principal Payments for Subject Period:

     —     

4.      Consolidated Rental Expenses for Subject Period (Line II.A.9 above):

     —     

5.      Income taxes paid in cash during Subject Period:

     —               

6.      Denominator: Consolidated Fixed Charges for Subject Period (Lines II.D.1
+ 2 + 3 + 4 +5):

   $ —             E.    Consolidated Fixed Charge Coverage Ratio (Line II.C ÷
Line II.D.6):      —                Minimum Required:      1.20 to 1.00



--------------------------------------------------------------------------------

III. Section 7.11 (c) - Consolidated Total Senior Secured Debt to EBITDA Ratio.

 

A.  

Consolidated Total Outstanding Senior Secured Indebtedness at Statement Date:

    

1.      Aggregate outstanding principal amount of Consolidated Funded
Indebtedness at Statement Date:

   $             —    

2.      Aggregate outstanding principal amount of Indebtedness under New Vehicle
Floorplan Facility at Statement Date:

     —    

3.      Aggregate outstanding principal amount of Indebtedness under Permitted
Silo Indebtedness at Statement Date:

     —    

4.      Aggregate amount of all Permitted Real Estate Indebtedness permitted by
(section 7.03(1) of the Credit Agreement) at Statement Date:

     —    

5.      Aggregate outstanding principal amount of Subordinate Indenture
Indebtedness at Statement Date:

     —    

6.      Aggregate outstanding principal amount of Subordinated Indebtedness
permitted by Section 7.03(j) of the Credit Agreement at Statement Date:

     —    

7.      Consolidated Total Outstanding Senior Secured Indebtedness at Statement
Date (Lines III.A.1 - 2 - 3 - 4 - 5):

                 $             —            B.  

Consolidated EBITDA for Subject Period (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8
- 10 above):

                 $             —            C.  

Consolidated Total Senior Secured Debt to EBITDA Ratio (Line III.A.6 ÷ Line
III.B):

                      —             

Maximum permitted:

     2.25 to 1.00